May I first congratulate you, Sir, on your election as President of this session and pledge Canada's full support.
I should also like to wish the Secretary-General well after his recent surgery. His dedication and courage have been an inspiration to us all, and we are thankful that we can continue to rely on his leadership.
In ray first speech to the General Assembly, two years ago, I described Canada as a "friend" of the United Nations. In fact, we are more than that. We believe this institution is essential to the safety of the world, and we defend it even when its actions are foolish or infuriating or wrong. Our country is thirtieth in population size in the world, but fourth in the size of our financial contribution to the United Nations system. Canada's commitment will not alter or change. But the commitment of Canada - and of other countries like us - will not alone protect the United Nations from the erosion of respect which is slowly weakening the Organization we built to bring the world together.
When we gathered last year to celebrate the fortieth anniversary, a sad irony faced us: the United Nations was becoming more necessary and less effective.
Who among us cannot list many issues that should be addressed and resolved here, but are not? Who among us has not thought of referring one or another issue to this forum, but then held back for fear that debate would serve only to exacerbate our differences? Our instincts tell us that this is the right place for issues of global importance, but we often fail to raise them. That failure is the expression of our fear. It has led us more and more to resort to blocs, to bilateralism and even to unilateralism, (spoke in French)
During the General Assembly session last spring, it became obvious that there were some of us who were not yet convinced of the need for reform. For my part, I was unable to note either any marked reduction in rhetoric or any great progress towards pragmatism and the search for consensus. The only exceptions - and they should not have been exceptions but the rule - were the decisions taken by consensus on the struggle against terrorism and on the improvement of the situation in Africa. But even here that was only a beginning.
I would be very pleased if I could state that we here had already renewed our
commitment to the fundamental purposes of the Charter and had revitalized the Organization. Of course, such a result could not have been expected in the space of a year. Nevertheless, the period has been sufficiently long for progress to have been made. On the contrary, the threat of financial failure looming over the Organization has become even greater,- and new doubts are being expressed regarding its relevance, (continued in English)
We need reform on two fronts - financial and political. This session starts its deliberations with the consideration of the Report of the Group of High-Level Experts on the Administration and Finances of the United Nations. The 18 experts deserve our profound gratitude. There are some recommendations with which Canada might quibble. But this is not a time for quibbling. The recommendations should be accepted without change and applied as soon as possible. They would reinforce the significant measures of financial reform already undertaken by the Secretary-General. They key area that requires further discussion - the planning and budgetary process - is profoundly contentious. We are obviously divided. But we must find common ground lest the whole reform process be imperiled. Our acceptance or rejection of the report of the Group of 18 will be the litmus test of our commitment to renew the capacity of the United Nations to fulfill its mandate.
Our budgets here are swollen by the accumulation of outdated and misguided programs. A thorough review would free resources for meeting needs that have long been relatively neglected. These include large areas of development, in particular the promotion of women and the promotion of human rights in general.
We must also deal with the question of arrears and withholdings. At present, these amount to a total of $400 million. This shortfall has severely strapped the Organization. A fixed schedule of repayment, allowing for some flexibility, would provide a solution to the arrears problem. But even more important is the question
of withholdings, which, as the Assembly knows, threatens to cripple the Organization financially this year. We look to those States which are withholding to follow the example of the People's Republic of China, which, without any change in "consistent principled positions", has announced payment of accumulated withholdings of $4.4 million.
The adoption of the report of the Group of 18 and the settlement of arrears and withholdings would address half the problem. The other half is more basic. There simply is no escaping the fact that world-wide support for this institution depends on its performance. There may be some who think that if the United Nations were flush with funds all would be well. But the stark reality is that the United Nations must be reformed politically as well as financially.
We are in danger of becoming a caricature of the hopes expressed in 1945. This was to be a forum in which difficult decisions were to be taken: it has become a means to avoid them. When there is crisis, we have endless debate. When there is a need for hard compromise, we draft resolutions which defy agreement.
Our publics are sensible. They want peace and prosperity and justice. They judge the United Nations by what we do together, not by what we say separately. They want results, not speeches. They hear our constant refrain about the need to perform - but if we have stopped listening to ourselves, they too will soon stop listening. The place to start is with administrative and financial reforms. Obviously, putting our house in order will not put the world in order, but it will protect and strengthen the only organization that can. Canada is a strong friend of the United Nations, but Canadians who are making sacrifices at home do not want to subsidize inefficiency here.
To be sure, there will be resistance to reform. There always is. We either face it down, or risk slipping back into the shadows from which we emerged with so much hope in 1945. I cannot believe that any of us here would contemplate such a future with equanimity. None of us pretends that even a fully reformed United Nations will extinguish racism, unleash a global economic boom or put an immediate end to every regional conflict. Yet we all know the kinds of contribution that United Nations agreements can make to international peace, prosperity and social advancement. Resolution 242 (1967), the law of the sea, and the Declaration and Covenants on human rights are but three that come immediately to mind, (spoke in French)
In this International Year of Peace, we shall more than ever before be judged by our achievements in the fields of disarmament and arms control. All the members of the international community will, like Canada, applaud the resumption of dialog between the United States and the Soviet Union. President Reagan informed us of an exchange of letters with General-Secretary Gorbachev regarding new proposals on arms control. We welcome with satisfaction this direct and open participation of the two leaders in the negotiation process. The talks held last week by the United States Secretary of State, Mr. Shultz, and the Soviet Minister of Foreign Affairs, Mr. Shevardnadze, also contributed to improving the atmosphere of the relations between the two super-Powers. We can all cherish the hope that the resumption in Geneva of negotiations between the United States and the Soviet Union on the limitation of nuclear weapons and the use of outer space will make some progress possible. We are encouraged by the greater flexibility recently shown by the two parties in their efforts to achieve the shared objective of sharp reductions in nuclear weapons - reductions which will allow for the strengthening of the strategic balance and an increase in international security, (continued in English)
The current focus of attention on nuclear arms reductions should not, however, detract from the necessity of similar progress in the field of conventional arms control. The results of the Stockholm Conference on Confidence- and Security-Building Measures and Disarmament in Europe have also added to the sense of momentum towards greater security and co-operation in East-West relations. Stockholm represents a signal accomplishment in bringing new openness and predictability to the conduct of military affairs in Europe.
The establishment of agreed procedures for air and ground on-site inspections is a landmark achievement which could serve as a productive precedent for other arms-control negotiations. Canada, with its record of promoting constructive verification solutions, derives special satisfaction from having contributed to that outcome. It should facilitate the movement to the negotiation of more extensive measures of military restraint and reductions.
Such signs of hope should spur the United Nations to tackle the broad range of important arms-control questions before it. Progress on one issue can unlock progress on others.
Canada will strive for a ban on chemical weapons. We will continue to work to ensure that outer space is developed for peaceful purposes. We will be seeking to play an active role in strengthening the Treaty on the Non-Proliferation of Nuclear Weapons. Canada will again be supporting a comprehensive nuclear-test ban. That is a fundamental goal and one towards which concrete steps can and should be taken now. Canada welcomes President Reagan's undertaking that the United States of America is prepared first to move forward on ratification of the threshold test-ban treaty and the treaty on peaceful nuclear explosions and then to take subsequent measures to limit further and ultimately to end nuclear testing.
We urge all nations to co-operate and, indeed, participate in the development of the verification techniques needed to provide the confidence necessary to ratify those agreements, which will enable us to plan the subsequent steps we must take in all areas of arms control. For verification is not just a question of technical capacity; it is a question of the political will to reach agreement on the application of technologies and techniques. In this spirit and in co-operation with others Canada will continue to work vigorously towards real progress on verification.
A further critical task facing the United Nations is to buttress the international trade and payments system, now under great strain, and to stimulate the growth so desperately needed in much of the developing world. We are making some progress. Canada is encouraged by movement forward on the elaboration of the Baker Plan and by the agreement of Economic Summit countries at Tokyo to co-ordinate their economic policies more effectively. We particularly welcomed the unanimity of the agreement reached in the meeting of the countries of the General Agreement on Tariffs and Trade (GATT) to launch a new round - the Uruguay round -of multilateral trade negotiations.Those are all welcome signs of a growing recognition that we must work together in pursuit of a sound and fair international economic system.*
A raison d'etre of this Organization is to create a more humane world. The most fundamental human rights embodied in the Charter and in United Nations human-rights documents are being systematically and grossly violated in a number-of Member countries. The reports of Amnesty International are an indictment of our age. In Afghanistan, a whole people has been tyrannized and millions of citizens made refugees. Around the world and every day people are being tortured and killed for their political and religious beliefs.
One of the most distressing trends of the past year has been the deterioration of the situation in South Africa. The Government of that country has stubbornly refused to dismantle the abhorrent regime of apartheid and to adopt a system that respects human rights for all its people. It has instead imposed a draconian state of emergency. We have seen hundreds of deaths and more than 10,000 detainees.
The South African Government's repressive policies can have no outcome other than more violence and, in the end, a cataclysm in which all South Africans, white
and non-white, will suffer grievously. That would be tragic for a country so blessed in human and material resources.
Canada has worked to intensify the international community's pressure against apartheid and has helped mobilize the special capacities of the Commonwealth to try to stop the destruction of southern Africa. Canada is implementing all the sanctions agreed to by six Commonwealth leaders in London last month. But pressure will only be fully effective if the international community stands as one, and I urge all countries, especially those with significant economic relations with South Africa, to implement further concrete measures on an urgent basis, (spoke in French)
International terrorism threatens us all, and we must act jointly to fight it. The United Nations, acting in a manner that should characterize all of its activities, has set forth that goal and met that need during the past year. All Member States are in agreement regarding the threat posed by international terrorism. During the last session the Security Council unanimously and unequivocally condemned all acts of hostage-taking and kidnapping. At that same session the General Assembly unanimously condemned all acts, methods and practices of terrorism, wherever and by whomever committed. At that time, the Organization rose to the occasion admirably.
Those declarations must, of course, be accompanied by concrete and specific measures. Canada, along with the International Civil Aviation Organization (ICAO), has launched an initiative designed to consolidate the structure of international law against terrorism. We propose the conclusion of an agreement under which all parties would undertake to pursue and to extradite all persons perpetrating acts of violence in international airports. I am sure that the international community will give that initiative its full support. I am also convinced that the collective will of the Members of the United Nations, expressed through concrete measures of this type, will be decisive in our joint struggle against this scourge of our era. (continued in English)
I have touched on only a few of the issues with which the United Nations will have to grapple at this and future sessions. Difficult as these are, I remain confident that this institution can serve our common needs and serve them well. We have only to give it the means and the direction. Canadians, for their part, wish to have a strong United Nations capable of dealing pragmatically and effectively with global issues. At this session the Canadian delegation will be seeking every opportunity to join with like-minded States in realizing that goal. If I have dwelt on the need for reform, it is because I am convinced that it is still within our grasp.
I can think of no better way to conclude than by recalling the words of my distinguished Canadian predecessor, Lester Pearson. At the eighteenth session of the General Assembly in 1963, he said:
"the United Nations alone serves us all. It provides the only world assembly to protect and advance human rights and freedoms and human welfare, to reduce and remove the causes of conflict. ...whether it discharges that great role and fulfills its great responsibilities, depends on us. When the United Nations fails, its Member Governments fail. When it succeeds, all the plain and good people of the world succeed." 
